              Case 1:19-cv-01652-SKO Document 20 Filed 10/15/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                          FRESNO DIVISION
12
13
     NORMA BANUELOS,                                )
14                                                  )       1:19-cv-01652-SKO
                    Plaintiff,                      )
15                                                  )
          vs.                                       )       STIPULATION AND ORDER FOR AN
16   ANDREW SAUL,                                   )       EXTENSION OF TIME
     Commissioner of Social Security,               )
17                                                  )       (Doc. 19)
                    Defendant.                      )
18                                                  )
                                                    )
19
20
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant shall have a 14-day extension of time from October 15, 2020 to
22
     October 29, 2020 to respond to Plaintiff’s motion for summary judgment. This is Defendant’s
23
     first request. Defendant’s counsel needs additional time to review the record and draft the
24
     responsive brief. Counsel had to complete several briefs and participate in an oral argument in
25
     the past month and has a mediation in the Ninth Circuit this week. Defendant’s counsel
26
     understands that this case has already been extended and apologizes to the Court for this
27
     additional delay.
28


                                                        1
                Case 1:19-cv-01652-SKO Document 20 Filed 10/15/20 Page 2 of 2



 1            This request is made in good faith with no intention to unduly delay the proceedings.
 2            The parties further stipulate that the Court’s Scheduling Order shall be modified
 3   accordingly.
 4
 5                                                 Respectfully submitted,
 6
     Dated: October 14, 2020                       /s/ Jonathan O. Pena by Chantal R. Jenkins*
 7                                                 *As authorized via email on October 14, 2020
                                                   Jonathan O. Pena, Esq.
 8                                                 Attorney for Plaintiff
 9
10   Dated: October 14, 2020                       McGREGOR W. SCOTT
                                                   United States Attorney
11                                                 DEBORAH LEE STACHEL
12                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
13
14                                          By:    /s/ Chantal R. Jenkins
15                                                 CHANTAL R. JENKINS
                                                   Special Assistant United States Attorney
16
17
18                                                 ORDER
19
20            Pursuant to the parties’ above stipulation (Doc. 19), IT IS HEREBY ORDERED that
21   Defendant shall have until October 29, 2020, to file his response to Plaintiff’s Opening Brief.
22   All other dates in the Scheduling Order (Doc. 5) shall be extended accordingly.
23
24   IT IS SO ORDERED.
25
26
     Dated:     October 15, 2020                                  /s/   Sheila K. Oberto               .
                                                           UNITED STATES MAGISTRATE JUDGE
27
28


                                                       2
